Exhibit 10.3

 

FORM OF

 

SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

 

OF

HELIO, INC.

 

HELIO, Inc. hereby certifies as follows:

 

1.                                       The original Certificate of
Incorporation of HELIO, Inc. (previously known as SK-EarthLink Management
Corp.), filed with the Delaware Secretary of State on January 27, 2005, as
amended on October 24, 2005 and amended and restated by the Amended and Restated
Certificate of Incorporation of HELIO Inc., filed with the Delaware Secretary of
State on March 4, 2007;

 

2.                                       The Board of HELIO Inc., by unanimous
written consent in lieu of a meeting, adopted resolutions proposing and
declaring advisable this Second Amended and Restated Certificate of
Incorporation in accordance with the applicable provisions of Section 242 and
245 of the General Corporation Law of the State of Delaware;

 

3.                                       The holders of a majority of the shares
of Class A Common Stock and Class B Common Stock together as a single class and
the holders of all of the issued and outstanding shares of Class B Common Stock,
by written consent in lieu of a meeting, adopted resolutions consenting to and
approving this Second Amended and Restated Certificate of Incorporation, in
accordance with the applicable provisions of Sections 242 and 245 of the General
Corporation Law of the State of Delaware;

 

4.                                       This Second Amended and Restated
Certificate of Incorporation, having been adopted in accordance with the
applicable provisions of Section 242 and 245 of the General Corporation Law of
Delaware, restates, integrates, supplements and further amends the provisions of
the Certificate of Incorporation previously filed with the Delaware Secretary of
State; and

 

5.                                       The text of the Amended and Restated
Certificate of Incorporation of HELIO, Inc. is amended and restated in its
entirety to read as follows:

 


ARTICLE 1
NAME


 

The name of the corporation is:  HELIO, Inc.

 

--------------------------------------------------------------------------------


 


ARTICLE 2
REGISTERED AGENT AND OFFICE


 

The name of the registered agent of the Management Company is The Corporation
Trust Company and its registered office is located at Corporation Trust Center,
1209 Orange Street, in the City of Wilmington, Delaware, County of New Castle.

 


ARTICLE 3
PURPOSE OF THE MANAGEMENT COMPANY


 

The purpose of the Management Company is to engage in the Business, including
the provision and development of the Products and Services. The Management
Company is authorized and empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes of the Management Company as set forth in
this Article 3 and for the protection and benefit of the Management Company and
its Subsidiaries. All capitalized terms used in this Certificate and not
otherwise defined shall have the meanings ascribed to them in Article 10.

 


ARTICLE 4
CAPITAL STOCK


 


4.1                               AUTHORIZED CAPITAL STOCK. THE MANAGEMENT
COMPANY SHALL HAVE THE AUTHORITY TO ISSUE TWO HUNDRED FIFTY MILLION FOUR
(250,000,004) SHARES OF ITS CAPITAL STOCK CONSISTING OF: (A) TWO HUNDRED THIRTY
MILLION TWO (230,000,002) SHARES OF CLASS A COMMON STOCK, PAR VALUE $0.01 PER
SHARE (THE “CLASS A COMMON STOCK”); (B) TWO (2) SHARES OF CLASS B COMMON STOCK,
PAR VALUE $0.01 PER SHARE (THE “CLASS B COMMON STOCK”) AND (III) TWENTY MILLION
(20,000,000) SHARES OF PREFERRED STOCK, PAR VALUE $0.01 PER SHARE (THE
“PREFERRED STOCK”); ISSUABLE IN ONE OR MORE SERIES AS HEREINAFTER PROVIDED. THE
CLASS A COMMON STOCK AND THE CLASS B COMMON STOCK SHALL HEREINAFTER COLLECTIVELY
BE CALLED THE “COMMON STOCK”. THE NUMBER OF AUTHORIZED SHARES OF ANY CLASS OF
CAPITAL STOCK OF THE MANAGEMENT COMPANY MAY BE INCREASED OR DECREASED (BUT NOT
BELOW THE NUMBER OF SHARES THEREOF THEN OUTSTANDING) UPON: (A) THE AFFIRMATIVE
VOTE OF THE HOLDERS OF A MAJORITY OF THE VOTING POWER OF SUCH CLASS OF CAPITAL
STOCK OF THE MANAGEMENT COMPANY, AND (B) THE UNANIMOUS APPROVAL OF THE HOLDERS
OF CLASS B COMMON STOCK, IF OUTSTANDING, IN EACH CASE VOTING SEPARATELY AS A
CLASS.


 


4.2                               TERMS OF COMMON STOCK. ALL SHARES OF COMMON
STOCK SHALL BE IDENTICAL IN ALL RESPECTS AND SHALL ENTITLE THE HOLDERS THEREOF,
TO THE SAME RIGHTS AND PRIVILEGES, AND SHALL BE SUBJECT TO THE SAME
QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF, EXCEPT AS OTHERWISE
PROVIDED IN THIS SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION (THIS
“CERTIFICATE”) OR AS OTHERWISE REQUIRED BY THE DGCL.


 


4.3                               VOTING RIGHTS. THE HOLDERS OF SHARES OF COMMON
STOCK SHALL HAVE THE VOTING RIGHTS SET FORTH IN THIS ARTICLE 4.3 AND ELSEWHERE
IN THE CERTIFICATE.


 


4.3.1                     CLASS A COMMON STOCK. EACH HOLDER OF CLASS A COMMON
STOCK SHALL BE ENTITLED TO ONE VOTE FOR EACH SHARE OF CLASS A COMMON STOCK HELD
BY SUCH HOLDER ON ALL MATTERS SUBMITTED TO A VOTE OF STOCKHOLDERS, OTHER THAN
MATTERS RESERVED EXCLUSIVELY TO HOLDERS OF ANOTHER

 

2

--------------------------------------------------------------------------------


 


CLASS OF CAPITAL STOCK. THE HOLDERS OF CLASS B COMMON STOCK, THAT ALSO HOLD
SHARES OF CLASS A COMMON STOCK, SHALL BE ENTITLED TO VOTE THEIR SHARES OF CLASS
A COMMON STOCK, BUT SHALL NOT BE ENTITLED TO THE INCREASED VOTING MULTIPLE
DESCRIBED IN SECTION 4.3.2, BELOW, ON ANY MATTER RESERVED EXCLUSIVELY TO HOLDERS
OF CLASS A COMMON STOCK.


 


4.3.2                     CLASS B COMMON STOCK. IN ALL MATTERS RESERVED
EXCLUSIVELY TO HOLDERS OF CLASS B COMMON STOCK, EACH HOLDER OF CLASS B COMMON
STOCK SHALL BE ENTITLED TO ONE VOTE FOR EACH SHARE OF CLASS B COMMON STOCK HELD
BY SUCH HOLDER, AND THE AFFIRMATIVE VOTE OF ALL OF THE OUTSTANDING SHARES OF
CLASS B COMMON STOCK SHALL BE REQUIRED TO APPROVE SUCH MATTER. EACH HOLDER OF
CLASS B COMMON STOCK SHALL BE ENTITLED TO AN AGGREGATE NUMBER OF VOTES FOR ALL
SHARES OF CLASS B COMMON STOCK HELD BY SUCH HOLDER, ON ALL MATTERS SUBMITTED TO
A VOTE OF THE STOCKHOLDERS, OTHER THAN MATTERS RESERVED EXCLUSIVELY TO HOLDERS
OF CLASS A COMMON STOCK, CLASS B COMMON STOCK OR ANY OTHER CLASS OF STOCK, EQUAL
TO THE DIFFERENCE BETWEEN (A) TEN (10) MULTIPLIED BY THE AGGREGATE NUMBER OF: 
(I) THE SHARES OF CLASS A COMMON STOCK OBTAINED IF ALL SHARES OF CLASS B COMMON
STOCK, MEMBERSHIP UNITS AND SHARES OF CONVERTIBLE PREFERRED STOCK OF THE HOLDER
WERE THEN CONVERTED IN ACCORDANCE WITH ARTICLES 5.1, 5.2 AND 5.4, RESPECTIVELY,
AND (II) THE SHARES OF CLASS A COMMON STOCK HELD BY SUCH CLASS B COMMON
STOCKHOLDER AND (B) THE SHARES OF CLASS A COMMON STOCK HELD BY SUCH CLASS B
COMMON STOCKHOLDER.


 


4.3.3                     VOTING AS A SINGLE CLASS. EXCEPT AS OTHERWISE
EXPRESSLY REQUIRED IN THIS CERTIFICATE OR THE BY-LAWS OR BY APPLICABLE LAW, THE
HOLDERS OF SHARES OF COMMON STOCK SHALL VOTE TOGETHER AS ONE CLASS ON ALL
MATTERS SUBMITTED TO A VOTE OF THE STOCKHOLDERS (OR, IF ANY HOLDERS OF SHARES OF
PREFERRED STOCK ARE ENTITLED TO VOTE TOGETHER WITH THE HOLDERS OF COMMON STOCK,
THEN AS A SINGLE CLASS WITH SUCH HOLDERS OF SHARES OF PREFERRED STOCK).


 


4.3.4                     CUMULATIVE VOTING. THERE SHALL BE NO CUMULATIVE
VOTING.


 


4.4                               DIVIDENDS AND DISTRIBUTIONS. THE MANAGEMENT
COMPANY SHALL PAY DIVIDENDS AND MAKE DISTRIBUTIONS TO THE HOLDERS OF ITS COMMON
STOCK AS SET FORTH IN THIS ARTICLE 4.4.


 


4.4.1                     COMMON STOCK DIVIDENDS. SUBJECT TO THE PREFERENCES
APPLICABLE TO PREFERRED STOCK, IF ANY, OUTSTANDING AT ANY TIME, THE HOLDERS OF
SHARES OF COMMON STOCK SHALL BE ENTITLED TO RECEIVE SUCH DIVIDENDS AND OTHER
DISTRIBUTIONS IN CASH, PROPERTY OR SHARES OF STOCK OF THE MANAGEMENT COMPANY AS
MAY BE DECLARED THEREON, UPON THE PRIOR APPROVAL OF THE BOARD FROM TIME TO TIME
OUT OF ASSETS OR FUNDS OF THE MANAGEMENT COMPANY LEGALLY AVAILABLE; PROVIDED,
THAT, SUBJECT TO THE PROVISIONS AND RESTRICTIONS OF THIS ARTICLE 4.4, THE
MANAGEMENT COMPANY SHALL NOT PAY OR MAKE DIVIDENDS OR DISTRIBUTIONS IN SHARES OF
COMMON STOCK.


 


4.4.2                     DIVIDENDS OF CLASS B COMMON STOCK. THERE SHALL BE NO
DIVIDENDS OR OTHER DISTRIBUTIONS PAYABLE IN CLASS B COMMON STOCK INCLUDING ANY
DISTRIBUTIONS PURSUANT TO STOCK SPLIT OR DIVISIONS OF CLASS B COMMON STOCK OR
ANY VOTING SECURITIES CONVERTIBLE INTO CLASS B COMMON STOCK.


 


4.4.3                     DIVIDENDS OF VOTING SECURITIES. IN THE CASE OF
DIVIDENDS OR OTHER DISTRIBUTIONS CONSISTING OF VOTING SECURITIES OF ANY
CORPORATION OR OTHER ENTITY, WHICH IS A SUBSIDIARY OF THE MANAGEMENT COMPANY OR
ANY VOTING SECURITIES CONVERTIBLE INTO THE SAME, THE MANAGEMENT COMPANY SHALL
DECLARE AND PAY SUCH DIVIDENDS IN TWO SEPARATE CLASSES OF SUCH


 

3

--------------------------------------------------------------------------------


 


VOTING SECURITIES, IDENTICAL IN ALL RESPECTS, EXCEPT THAT: (A) THE VOTING RIGHTS
OF EACH SUCH SECURITY PAID TO THE HOLDERS CLASS B COMMON STOCK, WHEN COMPARED TO
THE VOTING RIGHTS OF EACH SUCH SECURITY PAID TO THE HOLDERS OF CLASS A COMMON
STOCK, SHALL HAVE PROPORTIONATELY GREATER VOTING RIGHTS DETERMINED PURSUANT TO
THE SAME FORMULA AS PROVIDED IN ARTICLE 4.3.2, ABOVE; (B) SUCH SECURITY PAID TO
THE HOLDERS OF CLASS B COMMON STOCK SHALL CONVERT INTO THE SECURITY PAID TO THE
HOLDERS OF CLASS A COMMON STOCK UPON THE SAME TERMS AND CONDITIONS APPLICABLE TO
THE CONVERSION OF CLASS B COMMON STOCK INTO CLASS A COMMON STOCK AND SHALL HAVE
THE SAME RESTRICTIONS ON OWNERSHIP APPLICABLE TO THE OWNERSHIP OF CLASS B COMMON
STOCK; AND (C) THE RESPECTIVE VOTING RIGHTS OF EACH SUCH SECURITY PAID TO
HOLDERS OF CLASS A COMMON STOCK AND CLASS B COMMON STOCK WITH RESPECT TO THE
ELECTION OF DIRECTORS SHALL OTHERWISE BE AS COMPARABLE AS IS PRACTICABLE, AS
DETERMINED BY THE BOARD, TO THOSE OF THE CLASS A COMMON STOCK AND CLASS B COMMON
STOCK, RESPECTIVELY.


 


4.5                               PREFERRED STOCK. THE RIGHTS AND OBLIGATIONS OF
THE HOLDERS OF PREFERRED STOCK SHALL BE SET FORTH AND PROVIDED BY THIS ARTICLE
4.5. THE BOARD, WITH THE CONSENT OF THE CLASS B DIRECTORS IN ACCORDANCE WITH
ARTICLE 6.2, MAY ISSUE SHARES OF PREFERRED STOCK IN ONE OR MORE SERIES FROM TIME
TO TIME, AND, FIX BY RESOLUTION THE DESIGNATIONS, POWERS, PREFERENCES AND
RIGHTS, AND THE QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS OF THE SHARES OF
EACH SERIES OF PREFERRED STOCK, INCLUDING WITHOUT LIMITATION THE FOLLOWING:


 

(A)                                  THE DISTINCTIVE SERIAL DESIGNATION OF SUCH
SERIES WHICH SHALL DISTINGUISH IT FROM OTHER SERIES;

 

(B)                                 THE NUMBER OF SHARES INCLUDED IN SUCH
SERIES;

 

(C)                                  THE DIVIDEND RATE (OR METHOD OF DETERMINING
SUCH RATE) PAYABLE TO THE HOLDERS OF THE SHARES OF SUCH SERIES, ANY CONDITIONS
UPON WHICH SUCH DIVIDENDS SHALL BE PAID AND THE DATE OR DATES UPON WHICH SUCH
DIVIDENDS SHALL BE PAYABLE;

 

(D)                                 WHETHER DIVIDENDS ON THE SHARES OF SUCH
SERIES SHALL BE CUMULATIVE AND, IN THE CASE OF SHARES OF ANY SERIES HAVING
CUMULATIVE DIVIDEND RIGHTS, THE DATE OR DATES OR METHOD OF DETERMINING THE DATE
OR DATES FROM WHICH DIVIDENDS ON THE SHARES OF SUCH SERIES SHALL BE CUMULATIVE;

 

(E)                                  THE AMOUNT OR AMOUNTS WHICH SHALL BE
PAYABLE OUT OF THE ASSETS OF THE MANAGEMENT COMPANY TO THE HOLDERS OF THE SHARES
OF SUCH SERIES UPON VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING
UP THE MANAGEMENT COMPANY, AND THE RELATIVE RIGHTS OF PRIORITY, IF ANY, OF
PAYMENT OF THE SHARES OF SUCH SERIES;

 

(F)                                    THE PRICE OR PRICES AT WHICH, THE PERIOD
OR PERIODS WITHIN WHICH AND THE TERMS AND CONDITIONS UPON WHICH THE SHARES OF
SUCH SERIES MAY BE REDEEMED, IN WHOLE OR IN PART, AT THE OPTION OF THE
MANAGEMENT COMPANY OR AT THE OPTION OF THE HOLDER OR HOLDERS THEREOF OR UPON THE
HAPPENING OF A SPECIFIED EVENT OR EVENTS;

 

4

--------------------------------------------------------------------------------


 

(G)                                 THE OBLIGATION, IF ANY, OF THE MANAGEMENT
COMPANY TO PURCHASE OR REDEEM SHARES OF SUCH SERIES PURSUANT TO A SINKING FUND
OR OTHERWISE AND THE PRICE OR PRICES AT WHICH THE PERIOD OR PERIODS WITHIN WHICH
AND THE TERMS AND CONDITIONS UPON WHICH THE SHARES OF SUCH SERIES SHALL BE
REDEEMED OR PURCHASED, IN WHOLE OR IN PART, PURSUANT TO SUCH OBLIGATION;

 

(H)                                 WHETHER OR NOT THE SHARES OF SUCH SERIES
SHALL BE CONVERTIBLE OR EXCHANGEABLE, AT ANY TIME OR TIMES, AT THE OPTION OF THE
HOLDER OR HOLDERS THEREOF OR AT THE OPTION OF THE MANAGEMENT COMPANY OR UPON THE
HAPPENING OF A SPECIFIED EVENT OR EVENTS, INTO SHARES OF ANY OTHER CLASS OR
CLASSES OR ANY OTHER SERIES OF THE SAME OR ANY OTHER CLASS OR CLASSES OF STOCK
OF THE MANAGEMENT COMPANY, AND THE PRICE OR PRICES OR RATE OR RATES OF EXCHANGE
OR CONVERSION AND ANY ADJUSTMENTS APPLICABLE THERETO; AND

 

(I)                                     WHETHER OR NOT THE HOLDERS OF THE SHARES
OF SUCH SERIES SHALL HAVE VOTING RIGHTS, IN ADDITION TO THE VOTING RIGHTS
PROVIDED BY LAW, AND, IF SO, THE TERMS OF SUCH VOTING RIGHTS.

 


ARTICLE 5
CONVERSIONS; EXCHANGES AND ISSUANCE OF STOCK


 


5.1                               CONVERSION OF CLASS B COMMON STOCK.


 


5.1.1                     VOLUNTARY CONVERSION. EACH HOLDER OF CLASS B COMMON
STOCK SHALL BE ENTITLED TO CONVERT, AT ANY TIME AND FROM TIME TO TIME, ANY OR
ALL OF THE SHARES OF SUCH HOLDER’S CLASS B COMMON STOCK INTO VALIDLY ISSUED,
FULLY PAID AND NON-ASSESSABLE SHARES OF CLASS A COMMON STOCK. THE NUMBER OF
SHARES OF CLASS A COMMON STOCK OBTAINED FROM THE CONVERSION OF THE CLASS B
COMMON STOCK SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF SHARES OF CLASS B
COMMON STOCK TO BE CONVERTED BY THE CLASS B CONVERSION RATE THEN IN EFFECT. SUCH
RIGHT SHALL BE EXERCISED BY THE HOLDER OF THE CLASS B COMMON STOCK TO BE
CONVERTED BY SURRENDERING THE CERTIFICATE REPRESENTING THE SHARES OF CLASS B
COMMON STOCK TO BE CONVERTED TO THE MANAGEMENT COMPANY, DURING NORMAL BUSINESS
HOURS AT THE PRINCIPAL OFFICES OF THE MANAGEMENT COMPANY, ACCOMPANIED BY A
WRITTEN NOTICE FROM THE HOLDER STATING THE SHARES OF CLASS B COMMON STOCK ARE
BEING PRESENTED FOR CONVERSION. UPON EXERCISE OF SUCH CONVERSION RIGHT, THE
MANAGEMENT COMPANY SHALL ISSUE THE APPROPRIATE NUMBER OF SHARES OF CLASS A
COMMON STOCK TO THE HOLDER OF THE SHARES OF CLASS B COMMON STOCK BEING CONVERTED
AND REFLECT THE TRANSFER ON THE BOOKS OF THE MANAGEMENT COMPANY. THE “CLASS B
CONVERSION RATE” SHALL BE INITIALLY SET AT ONE (1). IN THE EVENT THERE IS ANY
STOCK SPLIT (AS SET FORTH IN ARTICLE 5.14), DIVIDEND, COMBINATION (AS SET FORTH
IN ARTICLE 5.15) OR SIMILAR TRANSACTION RELATED TO THE CLASS A COMMON STOCK, THE
CLASS B CONVERSION RATE IN EFFECT IMMEDIATELY AFTER SUCH EVENT SHALL BE EQUAL TO
THE CLASS B CONVERSION RATE IN EFFECT IMMEDIATELY BEFORE SUCH EVENT MULTIPLIED
BY (A) THE NUMBER OF SHARES OF CLASS A COMMON STOCK OUTSTANDING IMMEDIATELY
AFTER SUCH EVENT, AND DIVIDED BY (B) THE NUMBER OF SHARES OF CLASS A COMMON
STOCK OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT


 


5.1.2                     INVOLUNTARY CONVERSION. UPON A TRIGGERING EVENT, THE
CLASS B COMMON STOCK OF THE TRIGGERING PARTY SHALL BE AUTOMATICALLY CONVERTED TO
CLASS A COMMON STOCK AS PROVIDED IN ARTICLE 5.12.


 

5

--------------------------------------------------------------------------------


 


5.2                               EXCHANGE OF MEMBERSHIP UNITS. AS PROVIDED IN
THE OPERATING AGREEMENT, A HOLDER OF MEMBERSHIP UNITS MAY, AT ITS OPTION,
EXCHANGE, AT ANY TIME AND FROM TIME TO TIME, ANY OR ALL OF ITS MEMBERSHIP UNITS
FOR VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE SHARES OF CLASS A COMMON
STOCK. THE NUMBER OF SHARES OF CLASS A COMMON STOCK OBTAINED FROM THE EXCHANGE
OF THE MEMBERSHIP UNITS SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF
MEMBERSHIP UNITS TO BE EXCHANGED BY THE MEMBERSHIP UNIT EXCHANGE RATE THEN IN
EFFECT. SUCH RIGHT SHALL BE EXERCISED BY THE HOLDER OF THE MEMBERSHIP UNITS TO
BE EXCHANGED BY SURRENDERING THE CERTIFICATE REPRESENTING THE MEMBERSHIP UNITS
TO BE EXCHANGED TO THE MANAGEMENT COMPANY, DURING NORMAL BUSINESS HOURS AT THE
PRINCIPAL OFFICES OF THE MANAGEMENT COMPANY, ACCOMPANIED BY A WRITTEN NOTICE
FROM THE HOLDER STATING THAT THE MEMBERSHIP UNITS ARE BEING PRESENTED FOR
EXCHANGE. UPON EXERCISE OF SUCH EXCHANGE RIGHT, THE MANAGEMENT COMPANY SHALL
ISSUE THE APPROPRIATE NUMBER OF SHARES OF CLASS A COMMON STOCK TO THE HOLDER OF
THE MEMBERSHIP UNITS BEING EXCHANGED AND, SHALL BE NAMED AS THE RECORD HOLDER OF
THE MEMBERSHIP UNIT EXCHANGED ON THE BOOKS OF THE OPERATING COMPANY. THE
“MEMBERSHIP UNIT EXCHANGE RATE” SHALL BE INITIALLY SET AT ONE (1). IN THE EVENT
THERE IS ANY STOCK SPLIT (AS SET FORTH IN ARTICLE 5.14), DIVIDEND, COMBINATION
(AS SET FORTH IN ARTICLE 5.15) OR SIMILAR TRANSACTION RELATED TO THE CLASS A
COMMON STOCK IN WHICH THERE IS NOT AN IDENTICAL DIVIDEND, DISTRIBUTION,
COMBINATION OR SPLIT OR SIMILAR TRANSACTION RELATED TO THE MEMBERSHIP UNITS, THE
MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY AFTER SUCH EVENT SHALL BE
EQUAL TO THE MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY BEFORE SUCH
EVENT MULTIPLIED BY (A) THE NUMBER OF SHARES OF CLASS A COMMON STOCK OUTSTANDING
IMMEDIATELY AFTER SUCH EVENT, AND DIVIDED BY (B) THE NUMBER OF SHARES OF CLASS A
COMMON STOCK OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT. IN THE EVENT THERE IS
ANY SPLIT, COMBINATION OR OTHER SIMILAR TRANSACTION RELATED TO THE MEMBERSHIP
UNITS IN WHICH THERE IS NOT AN IDENTICAL STOCK SPLIT, DIVIDEND, DISTRIBUTION,
COMBINATION OR SIMILAR TRANSACTION RELATED TO THE CLASS A COMMON STOCK, THE
MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT IMMEDIATELY AFTER SUCH EVENT SHALL BE
EQUAL TO THE MEMBERSHIP UNIT EXCHANGE RATE IN EFFECT BEFORE SUCH EVENT
MULTIPLIED BY (A) THE NUMBER OF MEMBERSHIP UNITS OUTSTANDING IMMEDIATELY BEFORE
SUCH EVENT, AND DIVIDED BY (B) THE NUMBER OF MEMBERSHIP UNITS OUTSTANDING
IMMEDIATELY AFTER SUCH EVENT


 


5.3                               OFFERING OF CLASS A COMMON STOCK. THE BOARD,
WITH THE CONSENT OF THE CLASS B DIRECTORS IN ACCORDANCE WITH ARTICLE 6.2, MAY
ISSUE SHARES OF CLASS A COMMON STOCK IN A PUBLIC OFFERING, AND SHALL ISSUE
SHARES OF CLASS A COMMON STOCK IN A PUBLIC OFFERING AS REQUIRED UNDER THE
REGISTRATION RIGHTS AGREEMENT. UPON COMPLETION OF A PUBLIC OFFERING OF CLASS A
COMMON STOCK BY THE MANAGEMENT COMPANY, THE MANAGEMENT COMPANY SHALL CONTRIBUTE
THE NET PROCEEDS FROM SUCH PUBLIC OFFERING OF CLASS A COMMON STOCK TO THE
OPERATING COMPANY, AND, IN EXCHANGE SHALL RECEIVE A NUMBER OF MEMBERSHIP UNITS
FROM THE OPERATING COMPANY AND, IF APPLICABLE, THE SELLING CLASS A COMMON STOCK
HOLDER, EQUAL TO THE NUMBER OF SHARES OF CLASS A COMMON STOCK ISSUED IN THE
PUBLIC OFFERING DETERMINED BY DIVIDING THE NUMBER OF CLASS A COMMON STOCK ISSUED
IN THE PUBLIC OFFERING BY THE MEMBERSHIP UNIT EXCHANGE RATE THEN IN EFFECT.


 


5.4                               ISSUANCE AND CONVERSION OF PREFERRED STOCK.
THE BOARD, WITH THE CONSENT OF THE CLASS B DIRECTORS IN ACCORDANCE WITH ARTICLE
6.2, MAY ISSUE SHARES OF PREFERRED STOCK DESIGNATED AS PROVIDED IN ARTICLE 4.5,
ABOVE. IF THE BOARD ISSUES PREFERRED STOCK THAT IS CONVERTIBLE TO SHARES OF
CLASS A COMMON STOCK, THEN UPON COMPLETION OF AN ISSUANCE, THE MANAGEMENT
COMPANY SHALL CONTRIBUTE THE NET PROCEEDS FROM THE ISSUANCE TO THE OPERATING
COMPANY, AND, IN EXCHANGE, THE MANAGEMENT COMPANY SHALL RECEIVE A NUMBER OF
MEMBERSHIP

 

6

--------------------------------------------------------------------------------


 


UNITS EQUAL TO THE NUMBER OF SHARES OF PREFERRED STOCK ISSUED DIVIDED BY THE
PRODUCT OF (A) THE MEMBERSHIP UNIT EXCHANGE RATE THEN IN EFFECT AND (B) THE
NUMBER OF SHARES OF CLASS A COMMON STOCK ONE SHARE OF PREFERRED STOCK IS THEN
CONVERTIBLE INTO. THE HOLDER OF ANY SHARES OF CONVERTIBLE PREFERRED STOCK MAY
EXERCISE ITS RIGHT TO CONVERT THE SHARES TO SHARES OF CLASS A COMMON STOCK IN
ACCORDANCE WITH THE TERMS OF THE PREFERRED STOCK.


 


5.5                               EQUITY COMPENSATION PLAN. THE BOARD, WITH THE
CONSENT OF THE CLASS B DIRECTORS IN ACCORDANCE WITH ARTICLE 6.2, MAY ISSUE
OPTIONS TO PURCHASE SHARES OF CLASS A COMMON STOCK (“CLASS A OPTIONS”) IN
ACCORDANCE WITH THE TERMS OF THE EQUITY COMPENSATION PLAN. THE RECIPIENT OF SUCH
CLASS A OPTIONS (THE “OPTION HOLDER”) MAY EXERCISE ITS CLASS A OPTIONS BY PAYING
TO THE MANAGEMENT COMPANY AN AMOUNT EQUAL TO THE EXERCISE PRICE OF THE CLASS A
OPTIONS THEN EXERCISED. UPON EXERCISE OF SUCH CLASS A OPTIONS, THE MANAGEMENT
COMPANY SHALL CONTRIBUTE THE PROCEEDS RECEIVED FROM THE OPTION HOLDER TO THE
OPERATING COMPANY AND, IN EXCHANGE SHALL RECEIVE A NUMBER OF MEMBERSHIP UNITS
FROM THE OPERATING COMPANY EQUAL TO THE NUMBER OF SHARES OF CLASS A COMMON STOCK
ISSUED IN CONNECTION WITH THE EXERCISE OF THE CLASS A OPTIONS DIVIDED BY THE
MEMBERSHIP UNIT EXCHANGE RATE THEN IN EFFECT.


 


5.6                               SURRENDER OF CERTIFICATES UPON CONVERSION OR
EXCHANGE. AS PROMPTLY AS PRACTICABLE FOLLOWING THE SURRENDER OF CERTIFICATES
REPRESENTING SHARES OF CLASS B COMMON STOCK, MEMBERSHIP UNITS OR CONVERTIBLE
PREFERRED STOCK IN THE MANNER PROVIDED IN ARTICLES 5.1, 5.2 AND 5.4,
RESPECTIVELY, THE MANAGEMENT COMPANY WILL DELIVER A CERTIFICATE REPRESENTING THE
NUMBER OF SHARES OF CLASS A COMMON STOCK ISSUABLE UPON SUCH CONVERSION OR
EXCHANGE, ISSUED IN THE NAME OF THE HOLDER. SUCH CONVERSION OR EXCHANGE SHALL BE
DEEMED TO HAVE BEEN EFFECTED IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE
DATE OF THE SURRENDER OF THE CERTIFICATE OR CERTIFICATES REPRESENTING SHARES OF
CLASS B COMMON STOCK, MEMBERSHIP UNITS OR CONVERTIBLE PREFERRED STOCK. UPON THE
DATE ANY SUCH CONVERSION OR EXCHANGE IS MADE OR EFFECTED, ALL RIGHTS OF THE
HOLDER OF SUCH SHARES OF CLASS B COMMON STOCK, MEMBERSHIP UNITS OR CONVERTIBLE
PREFERRED STOCK IN RESPECT OF SUCH SHARES OR UNITS SHALL CEASE. THE PERSON IN
WHOSE NAME SUCH THE CERTIFICATE REPRESENTING THE SHARES OF CLASS A COMMON STOCK
ARE TO BE ISSUED SHALL BE TREATED FOR ALL PURPOSES AS HAVING BECOME THE RECORD
HOLDER OF SUCH SHARES OF CLASS A COMMON STOCK.


 


5.7                               RESERVATION OF CLASS A COMMON STOCK. THE
MANAGEMENT COMPANY SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF ITS
AUTHORIZED BUT UNISSUED CLASS A COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO
PERMIT THE CONVERSION OF THE OUTSTANDING SHARES OF CLASS B COMMON STOCK (AS
PROVIDED IN ARTICLE 5.1), THE EXCHANGE OF MEMBERSHIP UNITS (AS PROVIDED IN
ARTICLE 5.2) AND THE CONVERSION OF SHARES OF CONVERTIBLE PREFERRED STOCK (AS
PROVIDED IN ARTICLE 5.4) FOR SHARES OF CLASS A COMMON STOCK; PROVIDED, THAT
NOTHING CONTAINED HEREIN SHALL PRECLUDE THE MANAGEMENT COMPANY FROM SATISFYING
ITS OBLIGATIONS IN RESPECT OF SUCH CONVERSIONS AND EXCHANGES BY DELIVERY OF
PURCHASED SHARES OF CLASS A COMMON STOCK WHICH ARE HELD IN THE TREASURY OF THE
MANAGEMENT COMPANY OR BY OTHER HOLDERS THEREOF.


 


5.8                               STOCK CERTIFICATES. THE ISSUANCE OF
CERTIFICATES FOR SHARES OF CLASS A COMMON STOCK UPON CONVERSION OF SHARES OF
CLASS B COMMON STOCK, EXCHANGE OF MEMBERSHIP UNITS OR CONVERSION OF PREFERRED
STOCK SHALL BE MADE WITHOUT CHARGE TO THE HOLDERS OF SUCH SHARES FOR ANY STAMP
OR OTHER SIMILAR TRANSFER TAX IN RESPECT OF SUCH ISSUANCE; PROVIDED, THAT IF ANY
SUCH CERTIFICATE IS TO BE ISSUED IN A NAME OTHER THAN THAT OF THE HOLDER OF THE
SHARES OF CLASS B COMMON STOCK CONVERTED, THE MEMBERSHIP UNITS EXCHANGED OR
SHARES OF PREFERRED STOCK

 

7

--------------------------------------------------------------------------------


 


CONVERTED, THEN THE PERSON REQUESTING THE ISSUANCE THEREOF SHALL, PRIOR TO SUCH
ISSUANCE, PAY TO THE MANAGEMENT COMPANY THE AMOUNT OF ANY TAX THAT MAY BE
PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN SUCH ISSUANCE OR SHALL ESTABLISH
TO THE SATISFACTION OF THE MANAGEMENT COMPANY THAT SUCH TAX HAS BEEN PAID OR IS
NOT PAYABLE.


 


5.9                               REISSUANCE OF CLASS B COMMON STOCK. SHARES OF
CLASS B COMMON STOCK THAT ARE CONVERTED INTO SHARES OF CLASS A COMMON STOCK AS
PROVIDED HEREIN SHALL CONTINUE TO BE AUTHORIZED SHARES OF CLASS B COMMON STOCK
AND AVAILABLE FOR REISSUANCE BY THE MANAGEMENT COMPANY; PROVIDED THAT NO SHARES
OF CLASS B COMMON STOCK SHALL BE REISSUED EXCEPT AS EXPRESSLY AUTHORIZED BY THE
BOARD AND ANY REMAINING HOLDER OF CLASS B COMMON STOCK.


 


5.10                        TRANSFER OF CLASS B COMMON STOCK. FOR SO LONG AS
THERE ARE TWO HOLDERS OF CLASS B COMMON STOCK, A HOLDER OF CLASS B COMMON STOCK
SHALL NOT TRANSFER ITS SHARES OF CLASS B COMMON STOCK EXCEPT AS PROVIDED IN THE
STOCKHOLDERS’ AGREEMENT.


 


5.11                        PREEMPTIVE RIGHTS. IN THE EVENT THE MANAGEMENT
COMPANY PROPOSES TO OFFER, WHETHER BY PRIVATE SALE OR OTHERWISE, ANY COMMON
STOCK, PREFERRED STOCK OR ANY OTHER EQUITY SECURITIES OF THE MANAGEMENT COMPANY
(“NEW SECURITIES”) OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR NEW
SECURITIES (EXCEPT FOR ISSUANCES OF CLASS A COMMON STOCK IN A PUBLIC OFFERING,
EMPLOYEE STOCK PURCHASE, STOCK OPTION OR DIVIDEND REINVESTMENT PLAN), EACH
HOLDER OF CLASS B COMMON STOCK SHALL HAVE THE RIGHT, IN ACCORDANCE WITH THIS
ARTICLE 5.11, TO PURCHASE FROM THE MANAGEMENT COMPANY A SUFFICIENT PORTION OF
SUCH NEW SECURITIES OFFERED TO ENSURE THAT ITS PERCENTAGE OF TOTAL OUTSTANDING
SHARES WILL NOT BE REDUCED IN CONNECTION WITH SUCH ISSUANCE. IN THE EVENT A
HOLDER OF CLASS B COMMON STOCK ELECTS TO EXERCISE ITS RIGHTS UNDER THIS ARTICLE
5.11, THE PURCHASE PRICE PER SHARE OR UNIT OF NEW SECURITIES SHALL BE EQUAL TO
THE PER SHARE CONSIDERATION PAID FOR NEW SECURITIES ISSUED TO THE OTHER
PARTY(IES). IF, WITHIN FOURTEEN (14) DAYS FOLLOWING RECEIPT FROM THE MANAGEMENT
COMPANY OF A NOTICE SPECIFYING THE AMOUNT OF NEW SECURITIES TO BE OFFERED, A
CLASS B COMMON STOCKHOLDER DETERMINES NOT TO PURCHASE ITS SHARE OF SUCH NEW
SECURITIES, THEN THE OTHER CLASS B COMMON STOCKHOLDER SHALL HAVE THE RIGHT TO
PURCHASE THE UNPURCHASED NEW SECURITIES. IF WITHIN FIFTEEN (15) DAYS FOLLOWING
RECEIPT FROM THE MANAGEMENT COMPANY OF A NOTICE OF SUCH CLASS B COMMON
STOCKHOLDER’S RIGHT TO PURCHASE THE UNPURCHASED NEW SECURITIES, THE OTHER CLASS
B COMMON STOCKHOLDERS HAVE FAILED TO ELECT TO PURCHASE ALL OF THE NEW
SECURITIES, THE MANAGEMENT COMPANY MAY ISSUE SUCH UNPURCHASED NEW SECURITIES TO
ANY PERSON ON SUBSTANTIALLY THE SAME TERMS AS OFFERED TO THE CLASS B COMMON
STOCKHOLDERS.


 


5.12                        EVENTS TRIGGERING CONVERSION OF CLASS B COMMON
STOCK. IF A TRIGGERING EVENT (DEFINED BELOW) OCCURS, THE PARTY TRIGGERING THE
TRIGGERING EVENT (THE “TRIGGERING PARTY”) SHALL HAVE THE RIGHTS AND OBLIGATIONS
SET FORTH IN THIS SECTION 5.12. A “TRIGGERING EVENT” SHALL BE DEEMED TO HAVE
OCCURRED IF A HOLDER OF CLASS B COMMON STOCK, TOGETHER WITH ITS SUBSIDIARIES,
CEASES TO OWN, DIRECTLY OR INDIRECTLY, AT LEAST TEN PERCENT (10%) OF THE TOTAL
OUTSTANDING SHARES AND, AFTER WRITTEN NOTICE FROM THE OTHER HOLDER OF CLASS B
COMMON STOCK (OR THE MANAGEMENT COMPANY IF THERE IS ONLY ONE HOLDER OF CLASS B
COMMON STOCK), FAILS TO ACQUIRE SUFFICIENT ADDITIONAL CLASS A COMMON STOCK,
MEMBERSHIP UNITS OR CLASS B COMMON STOCK, AS THE CASE MAY BE, WITHIN THIRTY (30)
DAYS FOLLOWING RECEIPT OF SUCH NOTICE TO RESTORE SUCH HOLDER’S PERCENTAGE
OWNERSHIP OF THE TOTAL OUTSTANDING SHARES TO AT LEAST TEN PERCENT (10%). IN NO
EVENT SHALL THE MANAGEMENT COMPANY, THE OPERATING COMPANY OR ANY OTHER HOLDER OF
JV

 

8

--------------------------------------------------------------------------------


 


SECURITIES BE REQUIRED TO SELL ANY JV SECURITIES TO ALLEVIATE SUCH DEFICIT. UPON
THE OCCURRENCE OF A TRIGGERING EVENT, THE FOLLOWING SHALL IMMEDIATELY AND
AUTOMATICALLY OCCUR:  (A) THE CLASS B COMMON STOCK OF THE TRIGGERING PARTY SHALL
CONVERT INTO CLASS A COMMON STOCK, (B) THE TERM OF THE CLASS B DIRECTORS
APPOINTED BY THE TRIGGERING PARTY SHALL END, (C) ALL RIGHTS OF THE TRIGGERING
PARTY ASSOCIATED WITH OWNERSHIP OF THE CLASS B COMMON STOCK SHALL TERMINATE AND
(D) ALL STRATEGIC DECISIONS SHALL BE MADE BY THE REMAINING CLASS B DIRECTORS AND
ANY CLASS A DIRECTORS AS PROVIDED IN ARTICLE 6. ONCE A TRIGGERING EVENT HAS
OCCURRED WITH RESPECT TO A TRIGGERING PARTY, IT SHALL CONTINUE INDEFINITELY.


 


5.13                        TYPE B TRIGGERING EVENT. A “TYPE B TRIGGERING EVENT”
SHALL BE DEEMED TO HAVE OCCURRED IF A HOLDER OF CLASS B COMMON STOCK, TOGETHER
WITH ITS SUBSIDIARIES, CEASES TO OWN, DIRECTLY OR INDIRECTLY, SUCH NUMBER OF THE
TOTAL OUTSTANDING SHARES EQUAL TO AT LEAST FIFTY PERCENT (50%) OF THE OTHER
CLASS B COMMON STOCK HOLDER’S OWNERSHIP OF THE TOTAL OUTSTANDING SHARES, AND
FAILS, AFTER WRITTEN NOTICE FROM THE OTHER HOLDER OF CLASS B COMMON STOCK, TO
ACQUIRE ADDITIONAL CLASS A COMMON STOCK, MEMBERSHIP UNITS OR CLASS B COMMON
STOCK, AS THE CASE MAY BE, WITHIN THIRTY (30) DAYS AFTER THE RECEIPT OF SUCH
NOTICE SO AS TO NO LONGER OWN LESS THAN FIFTY PERCENT (50%) OF THE OTHER
HOLDER’S OWNERSHIP OF THE TOTAL OUTSTANDING SHARES. IN NO EVENT SHALL THE
MANAGEMENT COMPANY, THE OPERATING COMPANY OR ANY OTHER HOLDER OF JV SECURITIES
BE REQUIRED TO SELL ANY JV SECURITIES TO ALLEVIATE SUCH DEFICIT.


 


5.14                        STOCK SPLITS. THE MANAGEMENT COMPANY SHALL NOT IN
ANY MANNER SUBDIVIDE OR COMBINE (BY ANY STOCK SPLIT, STOCK DIVIDEND,
RECLASSIFICATION, RE-CAPITALIZATION, MERGER OR OTHERWISE) THE OUTSTANDING SHARES
OF CLASS B COMMON STOCK. IF THE MANAGEMENT COMPANY SHALL SUBDIVIDE OR COMBINE
(BY ANY STOCK SPLIT, STOCK DIVIDEND, RECLASSIFICATION, RECAPITALIZATION, MERGER
OR OTHERWISE) THE OUTSTANDING SHARES OF CLASS A COMMON STOCK, THEN THE
MANAGEMENT COMPANY SHALL ADJUST THE CLASS B CONVERSION RATE BY WHICH CLASS B
COMMON STOCK AND THE CONVERSION RATE BY WHICH THE PREFERRED STOCK (IN ACCORDANCE
WITH ARTICLE 5.4) CONVERTS INTO SHARES OF CLASS A COMMON STOCK TO ACCOUNT FOR
THE CHANGE IN NUMBER OF SHARES OF CLASS A COMMON STOCK. THE MANAGEMENT COMPANY
SHALL CAUSE THE OPERATING COMPANY TO ADJUST THE MEMBERSHIP UNIT EXCHANGE RATE
ACCORDINGLY IF THERE IS: (A) ANY SUBDIVISION OR COMBINATION (BY ANY UNIT SPLIT,
UNIT DISTRIBUTION, RECLASSIFICATION, RE-CAPITALIZATION, MERGER OR OTHERWISE) OF
THE MEMBERSHIP UNITS THAT IS NOT ACCOMPANIED BY AN IDENTICAL SUBDIVISION OR
COMBINATION OF THE CLASS A COMMON STOCK; OR (B) ANY SUBDIVISION OR COMBINATION
(BY AND STOCK SPLIT, STOCK DIVIDEND, RECLASSIFICATION, RE-CAPITALIZATION, MERGER
OR OTHERWISE) OF THE CLASS A COMMON STOCK THAT IS NOT ACCOMPANIED BY AN
IDENTICAL SUBDIVISION OR COMBINATION OF THE MEMBERSHIP UNITS; IN EACH SUCH CASE
ACCORDING TO ARTICLE 5.2.


 


5.15                        MERGERS AND CONSOLIDATION. IN THE EVENT THAT THE
MANAGEMENT COMPANY, WITH THE APPROVAL OF THE BOARD IN ACCORDANCE WITH ARTICLE
6.2, ENTERS INTO ANY CONSOLIDATION, MERGER, COMBINATION OR OTHER TRANSACTION IN
WHICH SHARES OF COMMON STOCK ARE EXCHANGED FOR OR CONVERTED INTO OTHER STOCK OR
SECURITIES, CASH OR OTHER PROPERTY, THEN THE SHARES OF EACH CLASS OF COMMON
STOCK SHALL BE EXCHANGED FOR OR CONVERTED INTO EITHER (A) THE SAME AMOUNT OF
STOCK, SECURITIES, CASH OR OTHER PROPERTY, AS THE CASE MAY BE, FOR WHICH EACH
SHARE OF ANY OTHER CLASS OF COMMON STOCK IS EXCHANGED OR CONVERTED (AND WITH
REGARD TO THE CLASS B COMMON STOCK AFTER GIVING EFFECT TO THE CLASS B CONVERSION
RATE); PROVIDED, THAT IF SHARES OF COMMON STOCK ARE EXCHANGED FOR SHARES OF
CAPITAL STOCK OR OTHER TYPE OF SECURITY, SUCH SECURITIES SO RECEIVED IN SUCH
EXCHANGE MAY DIFFER TO THE EXTENT AND ONLY TO THE EXTENT THAT THE CLASS A COMMON
STOCK AND THE

 

9

--------------------------------------------------------------------------------


 


CLASS B COMMON STOCK DIFFER AS PROVIDED HEREIN, OR (B) IF HOLDERS OF EACH CLASS
OF COMMON STOCK ARE TO RECEIVE DIFFERENT DISTRIBUTIONS OF STOCK, SECURITIES,
CASH OR OTHER PROPERTY (OTHER THAN AS CONTEMPLATED BY ARTICLE 5), AN AMOUNT OF
STOCK, SECURITIES, CASH OR OTHER PROPERTY PER SHARE HAVING A VALUE, AS
DETERMINED BY AN INDEPENDENT INVESTMENT BANKING FIRM OF NATIONAL REPUTATION
SELECTED BY THE BOARD, EQUAL TO THE VALUE PER SHARE FOR WHICH EACH SHARE OF ANY
OTHER CLASS OF COMMON STOCK IS EXCHANGED. FURTHER, THE MANAGEMENT COMPANY SHALL
NOT ENTER INTO SUCH CONSOLIDATION, MERGER, COMBINATION OR OTHER TRANSACTION,
UNLESS THE ACQUIRING ENTITY AGREES TO PRESERVE ALL RIGHTS OF THE HOLDERS OF
MEMBERSHIP UNITS SET FORTH IN THE OPERATING AGREEMENT


 


5.16                        EFFECT OF RECLASSIFICATION OR SIMILAR TRANSACTION.
IN THE EVENT OF A RECLASSIFICATION OR OTHER SIMILAR TRANSACTION APPROVED IN
ACCORDANCE WITH ARTICLES 5.14 AND 5.15 AS A RESULT OF WHICH THE SHARES OF CLASS
A COMMON STOCK ARE CONVERTED INTO ANOTHER SECURITY, THEN A HOLDER OF CLASS B
COMMON STOCK SHALL BE ENTITLED TO RECEIVE UPON CONVERSION (IN ACCORDANCE WITH
THE CLASS B CONVERSION RATE) THE AMOUNT OF SUCH SECURITY THAT SUCH HOLDER WOULD
HAVE RECEIVED IF SUCH CONVERSION HAD OCCURRED IMMEDIATELY PRIOR TO THE RECORD
DATE .OF SUCH RECLASSIFICATION OR OTHER SIMILAR TRANSACTION.


 


ARTICLE 6
BOARD OF DIRECTORS AND GOVERNANCE


 


6.1                               COMPOSITION OF THE BOARD. THE SIZE AND MANNER
OF ELECTING THE MEMBERS OF THE BOARD SHALL BE DETERMINED AS SET FORTH IN THIS
ARTICLE 6.1.


 


6.1.1                     NUMBER OF DIRECTORS. THE BOARD SHALL CONSIST OF THE
NUMBER OF DIRECTORS AS THE BOARD MAY DETERMINE FROM TIME TO TIME, SUBJECT TO
ARTICLE 6.1.2 BELOW. IF THE NUMBER OF DIRECTORS IS CHANGED, ANY INCREASE OR
DECREASE SHALL BE APPORTIONED AMONG THE CLASSES OF COMMON STOCK CONSISTENT WITH
PROPORTIONS SET FORTH IN THIS ARTICLE 6.1.


 


6.1.2                     CLASS B DIRECTORS. FOR SO LONG AS THERE ARE ANY SHARES
OF CLASS B COMMON STOCK OUTSTANDING (REGARDLESS OF THE NUMBER OF SHARES OF CLASS
A COMMON STOCK OUTSTANDING), THE NUMBER OF CLASS B DIRECTORS AND MANNER OF
ELECTION OF THE CLASS B DIRECTORS SHALL BE AS FOLLOWS:


 

(a)                                  For so long as there are any shares of
Class B Common Stock outstanding, the number of Class B Directors shall consist
of the number of Class B Directors as a majority of the Class B Directors may
determine from time to time; provided that for so long as (i) SKT owns any
shares of Class B Common Stock, it may elect as many Class B Directors as it so
chooses, (ii) any other holder of Class B Common Stock owns at least twenty
percent (20%) of the Total Outstanding Shares, two (2) Class B Directors will be
elected by such holders, and (iii) any other holder of Class B Common Stock owns
at least ten percent (10%) but less than twenty percent (20%) of the Total
Outstanding Shares, one (1) Class B Director will be elected by such holder; and

 

(b)                                 If there is no Class B Common Stock
outstanding, there will be no Class B Directors and all directors shall be
elected by, and the number of directors shall be determined by the holders of
Class A Common Stock and Preferred Stock, if any, voting together as a single
class.

 

10

--------------------------------------------------------------------------------


 


6.1.3                     CLASS A DIRECTORS. FOR SO LONG AS THERE ARE ANY SHARES
OF CLASS B COMMON STOCK OUTSTANDING, UPON A PUBLIC OFFERING, THE HOLDERS OF
CLASS A COMMON STOCK WILL BE ENTITLED TO ELECT UP TO THREE (3) INDEPENDENT CLASS
A DIRECTORS AS PROVIDED HEREINAFTER. IF THE PERCENTAGE OF CLASS A COMMON STOCK
HELD BY HOLDERS, IN THE AGGREGATE, OTHER THAN A HOLDER OF CLASS B COMMON STOCK
(OR ITS AFFILIATES) IS (A) GREATER THAN OR EQUAL TO TEN PERCENT (10%) OF THE
TOTAL OUTSTANDING SHARES, BUT LESS THAN OR EQUAL TO TWENTY PERCENT (20%) OF THE
TOTAL OUTSTANDING SHARES, THEN THE SIZE OF THE BOARD SHALL BE INCREASED TO
INCLUDE ONE (1) CLASS A DIRECTOR; (B) GREATER THAN TWENTY PERCENT (20%) OF THE
TOTAL OUTSTANDING SHARES, BUT LESS THAN OR EQUAL TO THIRTY-THREE PERCENT (33%)
OF THE TOTAL OUTSTANDING SHARES, THEN THE SIZE OF THE BOARD SHALL BE INCREASED
TO INCLUDE TWO (2) CLASS A DIRECTORS; AND (C) GREATER THAN THIRTY-THREE PERCENT
(33%) OF THE TOTAL OUTSTANDING SHARES, THEN THE SIZE OF THE BOARD SHALL BE
INCREASED TO INCLUDE THREE (3) CLASS A DIRECTORS. SUCH CLASS A DIRECTORS MUST
QUALIFY AS INDEPENDENT PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, THE RULES OF ANY EXCHANGE UPON WHICH THE COMMON STOCK IS TRADED AND ANY
OTHER RULES OR REGULATIONS PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION.


 


6.1.4                     WRITTEN BALLOTS. UNLESS AND EXCEPT TO THE EXTENT THAT
THE BY-LAWS OF THE MANAGEMENT COMPANY SHALL SO REQUIRE, THE ELECTION OF
DIRECTORS OF THE MANAGEMENT COMPANY NEED NOT BE BY WRITTEN BALLOT.


 


6.2                               POWERS OF THE BOARD OF DIRECTORS. THE BUSINESS
AND AFFAIRS OF THE MANAGEMENT COMPANY SHALL BE MANAGED BY OR UNDER THE DIRECTION
OF THE BOARD IN ACCORDANCE WITH THIS CERTIFICATE, THE BY-LAWS AND THE
STOCKHOLDERS’ AGREEMENT. THE BOARD SHALL DECIDE MATTERS BY A MAJORITY VOTE OF A
QUORUM OF THE BOARD, EXCEPT THAT STRATEGIC DECISIONS (AS DEFINED IN ARTICLE 8 OF
THE STOCKHOLDERS’ AGREEMENT) SHALL BE APPROVED AS PROVIDED IN ARTICLE 8 OF THE
STOCKHOLDERS’ AGREEMENT.


 


6.3                               REMOVAL OF DIRECTORS. DIRECTORS MAY BE REMOVED
FROM THE BOARD AS PROVIDED IN THIS ARTICLE 6.3.


 


6.3.1                     CLASS A DIRECTORS. A CLASS A DIRECTOR MAY BE REMOVED
AT ANY TIME, WITH OR WITHOUT CAUSE, BY A VOTE OF THE HOLDERS OF THE CLASS A
COMMON STOCK HOLDING NOT LESS THAN EIGHTY-PERCENT (80%) OF THE VOTES ENTITLED TO
BE CAST FOR THE ELECTION OF CLASS A DIRECTORS, VOTING SEPARATELY AS A CLASS.


 


6.3.2                     CLASS B DIRECTORS. A CLASS B DIRECTOR MAY BE REMOVED
AT ANY TIME, WITH OR WITHOUT CAUSE, BY THE HOLDER OF CLASS B COMMON STOCK THAT
ELECTED SUCH CLASS B DIRECTOR.


 


6.4                               VACANCIES ON THE BOARD OF DIRECTORS. ANY
VACANCY OCCURRING ON THE BOARD SHALL BE FILLED AS SET FORTH IN THIS ARTICLE 6.4.


 


6.4.1                     VACANCIES OF CLASS A DIRECTORS. ANY VACANCIES
RESULTING FROM DEATH, RESIGNATION, DISQUALIFICATION, REMOVAL OR OTHER REASONS
WITH RESPECT TO A CLASS A DIRECTOR SHALL BE FILLED BY THE AFFIRMATIVE VOTE OF
THE REMAINING CLASS A DIRECTORS THEN IN OFFICE, EVEN IF LESS THAN A QUORUM OF
THE BOARD OR, IF THERE SHALL NOT BE ANY REMAINING CLASS A DIRECTORS, BY THE
HOLDERS OF CLASS A COMMON STOCK


 

11

--------------------------------------------------------------------------------


 


6.4.2                     VACANCIES IN CLASS B DIRECTORS. ANY VACANCIES
RESULTING FROM DEATH, RESIGNATION, DISQUALIFICATION, REMOVAL OR OTHER CAUSE WITH
RESPECT TO A CLASS B DIRECTOR SHALL BE FILLED BY THE HOLDER OF CLASS B COMMON
STOCK THAT ELECTED SUCH CLASS B DIRECTOR, UNLESS OTHERWISE PROVIDED IN THIS
CERTIFICATE.


 


6.4.3                     TERM OF SUBSTITUTE DIRECTORS. ANY DIRECTOR ELECTED IN
ACCORDANCE WITH THIS ARTICLE 6.4 SHALL HOLD OFFICE UNTIL THE NEXT ANNUAL MEETING
OF STOCKHOLDERS AND UNTIL SUCH DIRECTOR’S SUCCESSOR SHALL HAVE BEEN DULY ELECTED
AND QUALIFIED, OR UNTIL SUCH DIRECTOR’S TERM OF OFFICE OTHERWISE TERMINATES.


 


6.5                               QUORUM. QUORUM FOR ANY MEETING OF THE BOARD
SHALL REQUIRE THE PRESENCE OF A MAJORITY OF THE DIRECTORS.


 


6.6                               AMENDMENT, RESTATEMENT AND REPEAL OF THE
CERTIFICATE. UNLESS THERE ARE NO OUTSTANDING SHARES OF CLASS B COMMON STOCK, ANY
AMENDMENT, REPEAL OR RESTATEMENT OF THIS CERTIFICATE SHALL REQUIRE (A) THE
APPROVAL OF A MAJORITY OF THE SHARES OF CLASS A COMMON STOCK, ANY VOTING
PREFERRED STOCK AND CLASS B COMMON STOCK VOTING TOGETHER AS A SINGLE CLASS AND
(B) THE UNANIMOUS CONSENT OF THE HOLDERS OF CLASS B COMMON STOCK VOTING
SEPARATELY. IF THERE ARE NO OUTSTANDING SHARES OF CLASS B COMMON STOCK, THE
AMENDMENT, REPEAL OR RESTATEMENT OF THIS CERTIFICATE SHALL REQUIRE THE CONSENT
OF AT LEAST TWO-THIRDS OF THE OUTSTANDING SHARES OF CLASS A COMMON STOCK AND ANY
VOTING PREFERRED STOCK VOTING TOGETHER AS A SINGLE CLASS.


 


6.7                               AMENDMENT OF BY-LAWS. UNLESS THERE ARE NO
OUTSTANDING SHARES OF CLASS B COMMON STOCK, ANY AMENDMENT OR MODIFICATION OF THE
BY-LAWS SHALL REQUIRE (A) THE APPROVAL OF A MAJORITY OF THE BOARD AND (B) THE
UNANIMOUS CONSENT OF THE CLASS B DIRECTORS VOTING SEPARATELY. IF AT ANY TIME
THERE ARE NO CLASS B DIRECTORS, THE AMENDMENT OR MODIFICATION OF THE BY-LAWS
SHALL REQUIRE THE CONSENT OF A MAJORITY OF THE BOARD. EXCEPT AS OTHERWISE
PROVIDED IN THE STOCKHOLDERS’ AGREEMENT, NOTWITHSTANDING THE FOREGOING, THE
STOCKHOLDERS MAY AMEND OR MODIFY ANY PROVISION OF THE BY-LAWS BY:  (I) THE
AFFIRMATIVE VOTE OF THE HOLDERS OF A MAJORITY OF THE CLASS A COMMON STOCK AND
CLASS B COMMON STOCK VOTING TOGETHER AS A SINGLE CLASS; AND (II) IF ANY CLASS B
COMMON STOCK IS ISSUED AND OUTSTANDING, BY THE AFFIRMATIVE VOTE OF THE HOLDERS
OF ALL OF THE CLASS B COMMON STOCK, VOTING SEPARATELY AS A CLASS.


 


ARTICLE 7
DISSOLUTION


 


7.1                               EVENTS CAUSING DISSOLUTION. THE MANAGEMENT
COMPANY SHALL BE DISSOLVED AND ITS AFFAIRS WOUND UP UPON THE FIRST TO OCCUR OF
THE FOLLOWING: (A) THE WRITTEN CONSENT OF THE HOLDERS OF CLASS B COMMON STOCK
OR, IF THERE IS NO CLASS B COMMON STOCK OUTSTANDING, THE MAJORITY VOTE OF THE
CLASS A COMMON STOCK; (B) THE OCCURRENCE OF ANY EVENT WHICH MAKES IT UNLAWFUL
FOR THE MANAGEMENT COMPANY TO CONTINUE ITS OPERATIONS OR (C) THE ISSUANCE OF A
DECREE BY ANY COURT OF COMPETENT JURISDICTION THAT THE MANAGEMENT COMPANY BE
DISSOLVED AND LIQUIDATED.


 


7.2                               WINDING UP. IN THE EVENT OF THE DISSOLUTION OF
THE MANAGEMENT COMPANY FOR ANY REASON, THE CEO, UNDER THE DIRECTION OF THE
BOARD, SHALL PROCEED PROMPTLY TO WIND UP THE AFFAIRS AND LIQUIDATE THE ASSETS OF
THE MANAGEMENT COMPANY. THE BOARD SHALL HAVE COMPLETE

 

12

--------------------------------------------------------------------------------


 


DISCRETION TO DETERMINE THE TIME, MANNER AND TERMS OF ANY SALE OF THE MANAGEMENT
COMPANY PROPERTY PURSUANT TO SUCH LIQUIDATION.


 


7.3                               LIQUIDATION RIGHTS. IN THE EVENT OF ANY
DISSOLUTION, LIQUIDATION OR WINDING-UP OF THE AFFAIRS OF THE MANAGEMENT COMPANY,
WHETHER VOLUNTARY OR INVOLUNTARY, AFTER PAYMENT OR PROVISION FOR PAYMENT OF THE
DEBTS AND OTHER LIABILITIES OF THE MANAGEMENT COMPANY AND AFTER MAKING PROVISION
FOR THE HOLDERS OF EACH SERIES OF PREFERRED STOCK, IF ANY, AND ACCORDING TO THE
TERMS OF PREFERRED STOCK, THE REMAINING ASSETS AND FUNDS OF THE MANAGEMENT
COMPANY, IF ANY, SHALL BE DIVIDED AMONG AND PAID RATABLY TO THE HOLDERS OF THE
SHARES OF THE COMMON STOCK OR ON AN AS-CONVERTED BASIS. FOR THE PURPOSES HEREOF,
THE VOLUNTARY SALE, CONVEYANCE, EXCHANGE OR TRANSFER (FOR CASH, SHARES OF STOCK,
SECURITIES OR OTHER CONSIDERATION) OF ALL OR SUBSTANTIALLY ALL THE PROPERTY OR
ASSETS OF THE MANAGEMENT COMPANY SHALL BE DEEMED A VOLUNTARY LIQUIDATION,
DISSOLUTION OR WINDING-UP OF THE MANAGEMENT COMPANY, BUT A CONSOLIDATION OR
MERGER OF THE MANAGEMENT COMPANY WITH ONE OR MORE OTHER CORPORATIONS SHALL NOT
BE DEEMED TO BE A, VOLUNTARY OR INVOLUNTARY, LIQUIDATION, DISSOLUTION OR
WINDING-UP OF THE MANAGEMENT COMPANY.


 


ARTICLE 8
OFFICER AND DIRECTOR LIABILITY


 

A director of the Management Company shall not be liable to the Management
Company or its Stockholders for monetary damages for breach of fiduciary duty as
a director, except to the extent that such exemption from liability or
limitation thereof is not permitted under the DGCL as currently in effect or as
the same may hereafter be amended. No amendment, modification or repeal of this
Article 8 shall adversely affect any right or protection of a director that
exists at the time of such amendment, modification or repeal.

 


ARTICLE 9
SECTION 203 ELECTION


 

The Management Company hereby expressly elects not to be governed by Section 203
of the DGCL.

 


ARTICLE 10
DEFINITIONS


 

The following are the definitions used in this Certificate:

 

“Affiliate” shall mean with respect to any Person, any Person directly or
indirectly Controlling, Controlled by, or under common Control with such other
Person at any time during the period for which the determination of affiliation
is being made.

 

“Board” shall mean the Board of Directors of the Management Company.

 

“Business” shall mean the operation of businesses engaged in the development and
marketing of branded wireless telecommunications services, including, without
limitation, handsets, voice services, data services (including CDMA laptop cards
and related software), stand-alone and other wireless services in the United
States; provided, however, that the

 

13

--------------------------------------------------------------------------------


 

Business shall not include any business or activity that the Management Company
is restricted from pursuing or engaging in pursuant to the Operating Agreement.

 

“By-Laws” shall mean the By-Laws of the Management Company.

 

“CEO” shall mean the chief executive officer of the Management Company.

 

“Certificate” shall have the meaning set forth in Article 4.2.

 

“Change of Control” shall mean the transfer of Control, or sale of all or
substantially all of the assets (in one or more related transactions), of a
holder of Class B Common Stock, from the Person that holds such Control or
assets, to another Person, but shall not include a transfer of Control, or such
sale of assets, to an Affiliate of such holder of Class B Common Stock.

 

“Class A Common Stock” shall have the meaning set forth in Article 4.1.

 

“Class A Directors” shall mean the directors of the Management Company elected
to the Board by the holders of Class A Common Stock.

 

“Class A Options” shall have the meaning set forth in Article 5.5.

 

“Class B Common Stock” shall have the meaning set forth in Article 4.1.

 

“Class B Conversion Rate” shall have the meaning set forth in Article 5.1.

 

“Class B Directors” shall mean the directors of the Management Company elected
to the Board by the holders of Class B Common Stock.

 

“Common Stock” shall mean the Class A Common Stock and the Class B Common Stock.

 

“Control” as used with respect any Entity, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of management
policies of such Entity through the ownership of Voting Securities or by
contract.

 

“DGCL” shall mean the Delaware General Corporation Law, as amended.

 

“EarthLink” shall mean EarthLink, Inc., a Delaware corporation, and any
permitted successor or assigns.

 

“Entity” shall mean any corporation, firm, unincorporated organization,
association, partnership, limited partnership, limited liability company,
limited liability partnership, business trust, joint stock company, joint
venture organization, entity or business.

 

“Equity Compensation Plan” shall mean the benefits plan authorizing the
Management Company to issue options to purchase shares of Class A Common Stock.

 

“JV Securities” shall mean the Membership Units and the Shares.

 

14

--------------------------------------------------------------------------------


 

“Management Company” shall mean HELIO, Inc., a Delaware corporation.

 

“Member” shall initially mean and refer to SKT Holdings, EarthLink and the
Management Company, and shall thereafter refer to their respective successors
and permitted assigns, and any other members admitted to the Operating Company
in accordance with the Operating Agreement.

 

“Membership Interest” shall mean a Member’s entire equity ownership interest in
the Operating Company at any particular time, including such Member’s share of
the profits and losses of the Operating Company and right to receive
distributions of the Operating Company’s assets, and all other benefits to which
a Member may be entitled, all in accordance with the provisions of the Operating
Agreement and the Delaware Limited Liability Company Act, together with the
obligations of such Member to comply with all the terms and provisions of the
Operating Agreement. The Membership Interests constitute one class of limited
liability company interest in the Operating Company.

 

“Membership Unit” shall mean a fractional, undivided share of the Membership
Interests of all Members issued pursuant to the Operating Agreement.

 

“Membership Unit Exchange Rate” shall have the meaning set forth in Article 5.2.

 

“New Securities” has the meaning set forth in Article 5.11.

 

“Operating Agreement” shall mean the operating agreement of the Operating
Company, as amended from time to time.

 

“Operating Company” shall mean HELIO LLC, a Delaware limited liability company,
or any permitted successors or assigns.

 

“Option Holder” shall have the meaning set forth in Article 5.5.

 

“Person” shall mean any natural person or Entity.

 

“Preferred Stock” has the meaning set forth in Article 4.1.

 

“Products and Services” shall mean the products and services related to the
Business.

 

“Public Common Stock” shall mean the Class A Common Stock that has been
registered with the Securities and Exchange Commission for sale to the public.

 

“Public Offering” shall mean a sale of Public Common Stock to underwriters in a
bona fide, firm commitment underwriting pursuant to a registration statement on
Form S-1, SB-2 or S-3 (or successor forms) under the Securities Act.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
entered into by and among SKT, EarthLink and the Management Company as March 24,
2005.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

15

--------------------------------------------------------------------------------


 

“Shares” shall mean the issued and outstanding Common Stock and Preferred Stock
of the Management Company.

 

“SKT” shall mean SK Telecom Co., Ltd., a corporation with limited liability
organized under the laws of the Republic of Korea, and its permitted successors
and assigns.

 

“SKT Holdings” shall mean SK Telecom USA Holdings, Inc., the wholly owned
subsidiary of SKT located in the United States.

 

“Stockholders” shall mean the stockholders of the Management Company.

 

“Stockholders Agreement” shall mean the Stockholders’ Agreement, by and among
SKT and EarthLink, as stockholders of the Management Company, and the Management
Company, as such agreement may be amended from time to time.

 

“Strategic Decisions” shall have the meaning set forth in Article 8 of the
Stockholders’ Agreement.

 

“Subsidiary” shall mean, as to any Person, any Entity (i) of which such Person
directly or indirectly owns securities or other equity interests representing
fifty percent (50%) or more of the aggregate voting power or (ii) of which such
Person possesses the right to elect fifty percent (50%) or more of the directors
or Persons holding similar positions. The Operating Company shall be deemed to
be a Subsidiary of the Management Company.

 

“Total Outstanding Shares” shall mean, from time to time, the sum of (a) the
number of shares of Class A Common Stock issued and outstanding and (b) the
number of shares of Class A Common Stock obtained if all issued and outstanding
shares of Class B Common Stock, Membership Units and shares of convertible
Preferred Stock were then converted into shares of Class A Common Stock in
accordance with Articles 5.1, 5.2 and 5.4, respectively.

 

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation,  mortgage  or other disposition or encumbrance,  of any
beneficial or economic interest in any JV Securities, including those by
operation or succession of law, merger or otherwise. A Transfer of JV Securities
shall be deemed to have occurred upon any transfer of the stock of a Subsidiary
holding the JV Securities that results in such Entity no longer being a
Subsidiary of a SKT, Earthlink or a successor of either, as applicable. However,
a Change of Control of a holder of Class B Common Stock shall not be deemed to
be a Transfer.

 

“Triggering Event” shall have the meaning set forth in Article 5.12.

 

“Triggering Party” shall have the meaning set forth in Article 5.12.

 

“Type B Triggering Event” shall have the meaning set forth in Article 5.13.

 

“Voting Securities” shall mean any securities entitled to vote in the ordinary
course in the election of directors or of Persons serving in a similar governing
capacity of any partnership, limited liability company or other Entity,
including the voting rights attached to such securities.

 

16

--------------------------------------------------------------------------------


 

[Signatures on following page]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, HELIO, Inc. has caused this Certificate, which has been duly
adopted by the Board and consented to in writing and authorized by the holders
of all of the issued and outstanding shares entitled to vote thereon and duly
adopted in accordance with Sections 242 and 245 of the General Corporation Law
of the State of Delaware, to be signed and attested as of the        day of
                 , 2007.

 

 

HELIO, INC.

 

 

 

 

 

 

Sky D. Dayton, Chief Executive Officer

 

 

--------------------------------------------------------------------------------